Exhibit 10.13
STOCK REDEMPTION AGREEMENT
This STOCK REDEMPTION AGREEMENT (this “Agreement”) is made and entered into as
of this 18th day of June 2008, by and between ChromaDex, Inc., a California
corporation (the “Corporation”), and Bayer Innovation GmbH (formerly named Bayer
Innovation Beteiligungsgesellschaft mbH), a German corporation (“Shareholder”).
R E C I T A L S
A. Shareholder is the owner of 1,222,795 shares of the Common Stock of the
Corporation (the “Shares”).
B. The Corporation desires to redeem from Shareholder, and Shareholder desires
to sell to the Corporation, all of the Shares, on the terms and subject to the
conditions of this Agreement.
A G R E E M E N T
In consideration of the foregoing recitals and the mutual covenants contained
herein, the parties, intending to be legally bound, agree as follows:
1. Redemption of Securities. Shareholder hereby sells, transfers and assigns to
the Corporation, and the Corporation hereby purchases and redeems from
Shareholder, all of Shareholder’s right, title and interest in and to the
Shares.
2. Consideration. As consideration for the sale to the Corporation of the Shares
hereunder, on or before December 20, 2008 (the “Payment Date”), the Corporation
shall pay to Shareholder US$1,002,691.90 (the “Purchase Price”), or US$0.82 per
share of Common Stock, by the Corporation’s delivery to Shareholder of a wire
transfer of immediately available funds in such amount. Concurrently with the
execution of this Agreement, the Corporation shall issue a promissory note in
favor of Shareholder reflecting the Corporation’s payment obligations under this
Section 2, in the form attached to this Agreement as Annex A (the “Promissory
Note”). As set forth in the Promissory Note, and not in addition thereto, if the
principal amount of the Promissory Note, or any part thereof, is not paid in
full when due, the Corporation shall pay interest on the overdue principal
amount at the rate of one and one half percent (1 1/2%) per month beginning
January 1, 2009 until all amounts outstanding under this Promissory Note have
been paid in full, or at the maximum rate permitted by applicable law, whichever
is less. Interest shall be computed on the basis of the actual number of days
outstanding on the basis of a year consisting of 360 days. Borrower may prepay
the Promissory Note without premium or penalty. All payments received on account
of the Promissory Note shall be first applied to accrued and unpaid interest, if
any, and the remainder shall be applied to the reduction of principal.

 

 



--------------------------------------------------------------------------------



 



3. Representations and Warranties. Shareholder hereby represents and warrants to
the Corporation as follows:
3.1 Authorization. All action has been taken on the part of Shareholder
necessary for the authorization, execution and delivery of this Agreement.
Shareholder has taken all action required to make all the obligations of
Shareholder reflected herein the valid and enforceable obligations they purport
to be.
3.2 Compliance with Other Instruments. The authorization, execution, delivery
and consummation of this Agreement will not constitute or result in a default or
violation of any law or regulation applicable to Shareholder or any term or
provision of Shareholder’s charter documents, or any material agreement or
instrument by which it is bound or to which its properties or assets are
subject.
3.3 Ownership; Right to Transfer. Shareholder owns beneficially the Shares free
and clear of all liens, encumbrances, security interests, claims, options or
limitations affecting its ability to transfer the Shares to the Corporation.
Shareholder has the unrestricted right to enter into this Agreement and to
consummate the transactions described in this Agreement without obtaining the
consent or approval of any third party.
3.4 Exclusion of Liability. Shareholder does not provide any other
representations or warranties and any and all claims for breach of
representations or warranties other than the ones specified above shall be
waived by the Corporation and excluded to the extent legally possible.
4. Representations and Warranties. The Corporation hereby represents and
warrants to Shareholder as follows:
4.1 Authorization. All action has been taken on the part of the Corporation
necessary for the authorization, execution and delivery of this Agreement. The
Corporation has taken all action required to make all the obligations of the
Corporation reflected herein the valid and enforceable obligations they purport
to be.
4.2 Compliance with Other Instruments. The authorization, execution, delivery
and consummation of this Agreement will not constitute or result in a default or
violation of any law or regulation applicable to the Corporation or any term or
provision of the Corporation’s charter documents, or any material agreement or
instrument by which it is bound or to which its properties or assets are
subject.
4.3 Agreement and Plan of Merger. The Merger (as defined in that certain
Agreement and Plan of Merger, dated May 21, 2008, by and among Cody Resources,
Inc., a Nevada corporation, CDI Acquisition, Inc., a California corporation, and
the Corporation) has not yet been made effective and will not be made effective
before the Effective Time (as defined in Section 5).
4.4 Exclusion of Liability. The Corporation does not provide any other
representations or warranties and any and all claims for breach of
representations or warranties other than the ones specified above shall be
waived by Shareholder and excluded to the extent legally possible.

 

2



--------------------------------------------------------------------------------



 



5. Closing.
5.1 Closing; Effective Time. The consummation of the transactions contemplated
herein (the “Closing”) shall take place remotely by exchange of documents and
signature pages via facsimile or electronic mail, to be coordinated from the
offices of Manatt, Phelps & Philips, LLP, 695 Town Center Drive, Fourteenth
Floor, Costa Mesa California 92626, and shall be effective upon delivery and
release of the documents and instruments set forth in Sections 5.2 and 5.3 (the
“Effective Time”).
5.2 Shareholder’s Obligations at Closing. At the Closing, Shareholder shall
deliver, or cause to be delivered, to the Corporation, the following documents
and instruments, in form and substance reasonably satisfactory to the
Corporation and its counsel:
(a) A counterpart signature page to this Agreement, duly executed by
Shareholder;
(b) A stock assignment separate from certificate, duly executed by Shareholder,
assigning all of its right, title and interest in and to the Shares, as
evidenced by Stock Certificate No. 24 of the Corporation; and
(c) Such other documents and instruments as the Corporation or its counsel may
reasonably request to better evidence or effectuate the transactions
contemplated hereby.
5.3 Obligations of the Corporation at Closing. At the Closing, the Corporation
shall deliver to Shareholder the following documents and instruments, in form
and substance reasonably satisfactory to Shareholder and his counsel:
(a) A counterpart signature page to this Agreement, duly executed by the
Corporation;
(b) The Promissory Note, duly executed by the Corporation; and
(c) Such other documents and instruments as Shareholder or its counsel may
reasonably request to better evidence or effectuate the transactions
contemplated hereby.
5.4 Obligations of the Parties After Closing. As soon as practicable after the
Closing, but in no event more than three business days thereafter, (a) each of
the Corporation and Shareholder shall send by courier to the other, an
originally executed counterpart of the documents and instruments set forth in
Sections 5.2 and 5.3, and (b) Shareholder shall send by courier to the
Corporation for cancellation, the original Stock Certificate No. 24 of the
Corporation.

 

3



--------------------------------------------------------------------------------



 



6. General Provisions.
6.1 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties shall be governed, construed and
interpreted in accordance with the laws of the State of California.
6.2 Entire Agreement. This Agreement, together with the exhibits attached
hereto, sets forth the entire understanding of the parties relating to the
subject matter herein and merges all prior discussions between them.
6.3 Enforcement of Rights. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement. The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.
6.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
6.5 Severability. Should one or more provisions of this Agreement be or become
invalid, illegal or unenforceable in whole or in part or should it turn out that
this Agreement is incomplete, the validity or enforceability of the remaining
provisions hereof shall not be affected. In such event the parties hereto shall
be obliged to replace the invalid, illegal or unenforceable provision by, or to
complete this Agreement with, a valid and enforceable provision which most
closely resembles the economic and legal purpose of the invalid or unenforceable
provision.
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

                      THE “CORPORATION”:       “SHAREHOLDER”    
 
                    CHROMADEX, INC.,       BAYER INNOVATION GMBH,     a
California corporation       a German corporation    
 
                   
By:
  /s/ Frank Jaksch, Jr.       By:   /s/ Dr. Detlef Wollweber    
 
                   
 
  Frank Jaksch, Jr.           Name: Dr. Detlef Wollweber    
 
  Chief Executive Officer         Title: Managing Director/Geschäftsführer    

 

4